989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.Colin C. J. ANGLIKER, M.D.;  Johnny Russell;  MarionCorrectional Treatmemt Center;  Edward Murray, Director;  R.A. Young;  G. E. Deans;  Major Karriker;  Jeanette Brittain;Bob Baron, Defendants-Appellees.
No. 93-6123.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 29, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-120-R, CA-91-777-R, CA-91-858-R)
Ronald Jerry Sawyer, Appellant Pro Se.
Richard Edward Ladd, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Ronald Jerry Sawyer appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sawyer v. Angliker, Nos.  CA-91-777-R, CA-91-858-R, CA-92-120-R (W.D. Va.  July 8, 1992, and Jan. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED